                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 In Re: RFC and RESCAP Liquidating                      Case No. 0:13-cv-3451 (SRN/HB)
 Trust Action

 This document relates to:                           ORDER RE: ADMISSIBILITY OF
                                                    CERTAIN EVIDENCE AVAILABLE
 ResCap Liquidating Trust v. Home Loan                 TO RFC AT THE TIME OF
 Center, Inc., Case No. 14-cv-1716                         SETTLEMENT
 (SRN/HB)


SUSAN RICHARD NELSON, United States District Judge

       In this Order, the Court addresses the admissibility of five categories of exhibits, all of

which constitute evidence available to RFC at the time of the underlying settlements at issue

in this indemnification suit. The parties first raised this issue in letters submitted in advance

of the October 4 pre-trial hearing. (See HLC’s Oct. 2, 2018 Letter [Doc. No. 4503] and

ResCap’s Oct. 3, 2018 Letter [Doc. No. 4508].) The Court then heard extended argument on

this topic at the October 4 hearing. (See Oct. 4, 2018 Hr’g Tr. [Doc. No. 4539] at 26-57.) The

parties subsequently submitted letter briefing in which they clarified the five categories of

exhibits for the Court to consider in this Order, and provided further elaboration on the

relevant case law. (See HLC’s Oct. 8, 2018 Letter [Doc. No. 4546] and ResCap’s Oct. 9, 2018

Letter [Doc. No. 4557].)

       Before delving into the particulars of each category, the Court emphasizes at the outset

that the Bankruptcy Settlements differ from the usual Miller-Shugart settlement, and this

litigation differs from the usual indemnification litigation under Minnesota law. Not only is
this case vastly more complicated than the Miller-Shugart case law cited by both parties –

with ResCap seeking contractual indemnity for billions of dollars of losses and liabilities

arising out of at least four different settlements, all of which relate back to dozens of mortgage

originators – but this case is being presented before a jury, where the jury is tasked with, inter

alia, determining the reasonableness of these settlements. Moreover, the settlements at issue

were considered, approved, and found to be reasonable by a federal Bankruptcy Judge in a

134-page order. Neither the parties (nor the Court, in its own research) have pin pointed case

law arising out of a jury trial quite analogous to this one, especially under Minnesota law. (Cf.

Sept. 18, 2018 Order [Doc. No. 4458] at 3 (noting that “Minnesota law treats the

reasonableness of pre-trial settlements as an equitable matter to be decided by a court”).)

       As such, the Court must be more attuned to the “danger[s] of . . . unfair prejudice,

confusing the issue, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence,” than were this a bench trial or summary judgment hearing. Fed. R.

Evid. 403; accord EEOC v. Farmer Bros. Co., 31 F.3d 891, 898 (9th Cir. 1994) (noting that

“in a bench trial, the risk that a verdict will be affected unfairly and substantially by the

admission of irrelevant evidence is far less than in a jury trial”); Schultz v. Butcher, 24 F.3d

626, 632 (4th Cir. 1994) (holding that in civil bench trials “evidence should not be excluded

under [Rule] 403 on the ground that it is unfairly prejudicial”). Indeed, in the line of Fifth

Circuit cases HLC cites as most similar to this action (see HLC’s Oct. 8 Letter at 2), the Fifth

Circuit expressly noted the trial court’s “considerable leeway in deciding what facts are truly

relevant to the [allocation] decision,” and added that the trial court could limit evidence in an

indemnification action to “prevent[] a full-blown retrial of the [underlying] lawsuit.” Am. Int’l

                                                2
Speciality Lines Ins. Co. v. Res-Care Inc, 529 F.3d 649, 656 (5th Cir. 2008) (citing Enserch

Corp. v. Shand Morahan & Co., Inc., 952 F.2d 1485, 1495 (5th Cir. 1992)).

        With all of this in mind, the Court overviews general arguments submitted by both

parties, and then discusses each of the five categories of exhibits in turn.

   I.      General Arguments

   A. HLC

        HLC makes three general arguments in support of the admissibility of any evidence

available to the settling parties at the time of the Bankruptcy Settlements. HLC first argues

that, in cases involving allocation of a settlement, “‘the entire record’ from the underlying

case, up ‘until the point’ the parties executed the settlement, ‘is admissible’ to prove

allocation, because ‘that information would have been available to a reasonable person in [the

insured’s] position at the time of the Settlement.” (HLC’s Oct. 2 Letter at 2 (quoting

UnitedHealth Grp. Inc. v. Columbia Cas. Co., 47 F. Supp. 3d 863, 886 (D. Minn. 2014)) and

citing other out-of-circuit case law; see also id. at 3-4.)

        Moreover, HLC contends, “[t]he record from the underlying litigation, including

expert reports from the settling parties, is admissible to determine reasonableness.” (Id. at 2

(citing Koch Indus., Inc. v. Aktiengesellschat, 727 F. Supp. 2d 199, 225 (S.D.N.Y. 2010)).) In

particular, HLC points to Judge Glenn’s statement that, on the question of reasonableness,

HLC and the other defendants “remain free to challenge the merits of the claim subject to the

Global Settlement and the defenses available at the time, [as well as] the methodologies and

conclusions in the publicly available expert reports offered in support of the Global

Settlement.” In re ResCap, LLC, 536 B.R. 132, 150 (Bankr. S.D.N.Y. 2015).

                                                 3
       Finally, HLC broadly contends that this evidence is not hearsay because it is not being

asserted for the truth of the matter asserted. Rather, it is being introduced for its effect on the

listener, i.e., “what a reasonable person would have concluded based on the information that

was there at the time.” (Hr’g Tr. at 30.) To that end, HLC provides the Court with a limiting

instruction that would “accompany introduction of documents available to the settling parties

at the time of the settlements.” (HLC’s Oct. 8 Letter at 8.)1

    B. ResCap

       In response, ResCap makes two general points and one general concession. First,

ResCap asserts that HLC wants to introduce documents like the pre-petition complaints and

pre-petition expert reports, which contain allegations of fraud against RFC, “with the hope

and expectation that the jury will consider them for their truth and thereby be improperly

influenced,” and that a limiting instruction will not alleviate this prejudice. (ResCap’s Oct. 9

Letter at 2.)

       Second, ResCap notes that the law HLC cites for the proposition that “the entire

record” from the underlying case may be admitted to the fact finder either arose on summary

judgment and/or a bench trial (see, e.g., UnitedHealth), or was not objected to by either party,

or was admitted to the jury with a more direct foundation than that available here. (Id.)


1
        The proposed limiting instruction reads: “This exhibit includes out-of-court
statements. I am going to admit the exhibit for a limited purpose only. It is not admitted
or received for the truth of the statements in the exhibit. In other words, you should not
consider the exhibit as evidence of whether the statements contained in the document are
true or not. It is simply received to show information that was available to the settling
parties at the time of the settlements. You must consider how an objectively reasonable
person in the shoes of RFC at the time of the settlements would have evaluated the
information contained in this document.”
                                                4
          Finally, ResCap concedes that, to the extent its experts rely on hearsay documents in

reaching their conclusions, “HLC might be able to use [those] documents for purposes of

cross examination.” (Id. at 1; see also id. at 4 (“Mr. Hawthorne’s consideration of [certain]

materials in connection with reaching his opinion may make them suitable materials to use in

his cross examination.”).) However, ResCap adds, that does not “establish a separate basis

upon which HLC can introduce into evidence uncorroborated and unfairly prejudicial

allegations.” (Id.)

    II.      Complaints and Proofs of Claim Filed Against RFC

    A. HLC’s Argument

          With respect to Proofs of Claim, HLC notes that the parties agree that Proofs of Claim

are admissible. (See HLC Oct. 8 Letter at 3.) For example, both parties include the MBIA and

FGIC Proofs of Claim in their exhibit lists. (Compare PX0079 and DX-161 (MBIA) with

PX0074 and DX-129 (FGIC).)2

          However, HLC argues that admitting the Proof of Claim is not enough, and that the

underlying complaints, most of which are attached to the Proofs of Claim, must be introduced

for two reasons: (1) to counter ResCap’s allocation case (e.g., whether ResCap’s experts acted

improperly by not allocating any of the MBIA settlement to non-indemnifiable servicing

claims) (HLC’s Oct. 2, 2018 Letter at 3), and (2) to provide foundation for HLC’s sole cause




2
       HLC’s most recent priority Exhibit List may be found in Appendix A of HLC’s
Oct. 9, 2018 Letter [Doc. No. 4566-1]. ResCap’s most recent priority Exhibit List may be
found in its submission dated Oct. 2, 2018 [Doc. No. 4501]. Both Exhibit Lists note the
witness(es) through which the parties intend to introduce each exhibit.
                                                5
defense (HLC’s Oct. 8, 2018 letter at 4). HLC does not argue that it intends to introduce the

pre-petition complaints or Proofs of Claim on the question of reasonableness.

    B. ResCap’s Response

       As noted above, the parties agree about the admissibility of Proofs of Claim filed

against RFC.

       However, with respect to the pre-petition complaints (many of which are attached to

the Proofs of Claim), ResCap makes two points. First, ResCap argues that the complaints are

not relevant on the question of allocation because the allegations of fraud contained in the

complaints are no longer “relevant to allocating as between indemnifiable and non-

indemnifiable losses and liabilities,” and it would therefore be unfairly prejudicial to

introduce such allegations to the jury. (ResCap’s Oct. 9 Letter at 3 (citing Motion in Limine

Order [Doc. No. 4551] at 9-10).)3 Second, ResCap contends that, even if the allegations in

MBIA and FGIC’s complaints could lay the foundation for HLC’s sole-cause defense, the

allegations are still “unproven and hearsay.” (Id. (citing Shows v. Owens, 400 F.2d 603, 609-

10 (8th Cir. 1968)).)

       Still, ResCap offers a concession. To the extent the jury needs to view the pre-petition

complaints to understand what the underlying allegations against RFC were, ResCap would

not object to offering the Annexes to the Proofs of Claim, which “describ[e] generally the

claims and their bases,” so long as the Court gives a proper limiting instruction that the

materials are not to be considered for the truth of the matter asserted. (See id. at 4; see also


3
         ResCap does not address HLC’s argument that allegations in the MBIA complaint
still relate to the allocation of servicing claims in the MBIA settlement.
                                               6
Hr’g Tr. at 40-41.) For instance, the MBIA Proof of Claim on both parties’ exhibit list

contains an eight-page Annex essentially summarizing MBIA’s 54-page complaint against

RFC. (See DX-161.)

    C. Ruling

       Proofs of Claim: In light of the parties’ agreement, the Proofs of Claim against RFC

will be admissible.4 The Court will give a limiting instruction that these documents may only

be considered for their legal effect and/or for their effect on the listener, at the parties’ request.

       Annexes to Proofs of Claim: In light of ResCap’s concession, the Annexes to the

Proofs of Claim will be admissible as non-prejudicial evidence of what claims RFC faced at

the time of the Bankruptcy Settlements. An appropriate limiting instruction will be given.

       However, it is not clear to the Court what constitutes an “Annex to a Proof of Claim”

versus what constitutes an “underlying complaint.” For instance, although the FGIC Proof of

Claim includes a document that HLC describes as a “pre-petition complaint” (see HLC’s Oct.

8 Letter at 3 (citing DX-164)), upon closer inspection that document appears to be something

more akin to an Annex. (Compare DX-164 (FGIC’s Proof of Claim) with DX-129 (what

appears to be FGIC’s actual complaint against RFC).) The parties should meet and confer to

determine what attachments to the Proofs of Claim constitute Annexes that both parties agree

could be shown to the jury, and propose to the Court an appropriate limiting instruction.




4
        In a separate Order, the Court addresses the admissibility of MBIA’s Proofs of
Claim against GMAC Mortgage and Residential Capital, LLC. (See HLC’s Oct. 8 Letter
at 4-6.)
                                                  7
       Pre-Petition Complaints: The Court agrees with ResCap that the pre-petition

complaints are essentially irrelevant on the question of allocation. (See Motion in Limine

Order at 9-10.) Unlike the UnitedHealth case, for instance, the jury does not need to look to

the “allegations in the complaints in the settled cases to determine what claims had been

settled and whether those claims fell within the contractual scope of indemnity,” because the

Court has already ruled, as a matter of law, that the fraud allegations in the complaints are

indemnifiable. (HLC’s Oct. 2 Letter at 4.) The only possible way this evidence could relate

to allocation, then, is through the allocation of non-indemnifiable servicing claims in the

MBIA settlement. Indeed, that is the only relevance HLC asserts in its briefing. (See id. at 3.)5

       However, the probative value of the complaint for that purpose is far outweighed by

the substantial risk of the jury reading the lengthy fraud allegations against RFC and

exhibiting unfair prejudice against ResCap here. Moreover, the Annex attached to MBIA’s

Proof of Claim notes that MBIA asserted servicing claims against RFC, which HLC may

draw on in rebutting ResCap’s allocation experts. (See DX-161 at 4.) Furthermore, as ResCap

concedes, HLC may use these documents during its cross-examination of ResCap’s experts.

It may not, however, publish them to the jury as exhibits, at least for the allocation purposes

described in HLC’s October 2 and October 8 letters. 6


5
        As the Court noted in its Motion in Limine Order, the Bankruptcy Court already
definitively allocated the non-indemnifiable servicing claims in the Trust Settlement. (See
Motion in Limine Order at 54-55.)
6
       Again, in its most recent letter to the Court, HLC did not argue that it intended to
use pre-petition complaints to prove that the Bankruptcy Settlements were objectively
unreasonable. Even if it did make that argument, though, the Court’s Rule 403 analysis
applies to reasonableness with equal force.
                                               8
       To the extent pre-petition complaints could serve as “foundation for RFC-only

liability,” the Court will address that in its forthcoming Order on HLC’s sole cause defense.

   III.    Rule 26 Expert Disclosures from the Pre-Petition Litigation Against RFC

   A. HLC’s Argument

       HLC wishes to introduce as evidence six Rule 26 expert disclosure documents from

the MBIA pre-petition litigation. (See DX-137 (Mason Rep. in Support of MBIA); DX-138

(Aronoff Rep. in Support of MBIA); DX-139 (Cipone Rep. in Support of MBIA); DX-140

(Gutterman Rep. in Support of MBIA); DX-141 (James Rep. in Support of RFC); DX-142

(Gelman Rep. in Support of MBIA).) HLC intends to introduce these documents during its

cross-examinations of Mr. Hawthorne, Mr. Kruger, and Mr. Lipps (and, with respect to DX-

141, Dr. Snow.) (See HLC Ex. List at 7.) These documents are not signed under penalty of

perjury, and the witnesses were not deposed in this case. However, HLC contends that these

two facts are irrelevant because the reports are not being admitted for the truth of the matter

asserted, and are independently admissible as part of the record available to the settling

parties at the time of settlement. (See HLC’s Oct. 8 Letter at 6.) Moreover, HLC notes that

ResCap offers “declarations and unsworn expert reports from certain bankruptcy experts in

this case,” too, which ResCap intends to introduce through the testimony of Mr. Lipps. (Id.

(citing PX0042 (Pfeiffer Dec. in Support of Plan Confirmation); PX0044 (Sillman Dec. in

Support of RMBS Trust Settlement); and PX0091 (Sillman Direct Examination in Support

of RMBS Settlement).) Finally, as a fallback argument, HLC argues that, at the least, it is

“plainly entitled to cross examine [ResCap’s] witnesses regarding the reports.” (Id. at n.3.)



                                               9
For instance, Mr. Hawthorne “relies on four of the six at-issue reports” in his Expert Report.

(Id.)

    B. ResCap’s Response

        ResCap first asserts that these six “unsworn expert reports, by themselves, have no

probative value and are inadmissible hearsay.” (ResCap’s Oct. 9 Letter at 5 (citing Balfour

Beatty Rail, Inc. v. Kansas City S. Ry. Co., 173 F. Supp. 3d 363, 413-14 (N.D. Tex. 2016)).)

Moreover, even if the reports could be introduced for non-hearsay purposes, the fact that

“these experts never testified under oath, were never cross-examined on their reports, [were]

never exposed to Daubert or in limine challenges,” and were never deposed in this case

renders this evidence unduly prejudicial to ResCap. (Id.) Indeed, to ResCap’s mind, “HLC’s

request to introduce these documents is a backdoor attempt to offer improper expert reports

and legal arguments that HLC failed to develop in more than four years of litigation.”

(ResCap’s Oct. 3 Letter at 2.)

        ResCap also distinguishes the three exhibits HLC cites from its exhibit list by noting

that all three exhibits “are sworn statements of expert witnesses that were deposed in this

litigation, but who are not available for trial.” (ResCap’s Oct. 9 Letter at 5 n.5 (citing Fed.

R. Evid. 804(b)(1)).)

    C. Ruling

        The Court finds that the probative value of these unsworn expert reports, written by

experts with no connection to this trial, is substantially outweighed by the reports’

prejudicial effect on ResCap and by the risk of juror confusion. See Nichols v. Am. Nat. Ins.

Co., 154 F.3d 875, 884 (8th Cir. 1998) (“Because ‘[e]xpert evidence can be both powerful

                                               10
and quite misleading,’ a trial court must take special care to weigh the risk of

unfair prejudice against the probative value of the evidence under Fed. R. Evid. 403.”)

(quoting Daubert v. Merrell Dow. Pharm., Inc., 509 U.S. 579, 595 (1993)). In evaluating

the objective reasonableness of the Bankruptcy Settlements, and other issues in this trial, the

jury is not tasked with re-litigating the underlying case brought by MBIA or digging

through the entire record of that case, much less through the unsworn reports at issue here.

See UnitedHealth Grp., 47 F. Supp. 3d at 883 (noting that in a complex allocation case, the

jury “need[s] the assistance of the expert testimony of an attorney who participated in

litigating the underlying cases or an attorney who is hired to give expert testimony . . .

Without expert testimony to guide the jury [as to allocation] . . . the jury would simply be

left to speculate, and juries may not return verdicts based on speculation.”).

       Although Judge Glenn contemplated that the trier of fact may consider “the

methodologies and conclusions in the publicly available expert reports offered in support of

the Global Settlement” in determining reasonableness, that does not mean that HLC is

entitled to show the jury the entire corpus of expert evidence from the underlying MBIA

litigation. In re ResCap, LLC, 536 B.R. at 150 (emphasis added). As such, though HLC may

use these documents in its cross-examination of Mssrs. Hawthorne, Kruger, Lipps, and

Snow, subject to any further objections by ResCap, it may not publish these unsworn expert

reports to the jury.

       As a final matter, the Court notes that HLC’s invocation of ResCap’s three exhibits

is only partially on point. Most importantly, HLC does not appear to object to the two

exhibits relating to Mr. Sillman, PX0044 and PX0091. (See ResCap’s Ex. List at 3, 6.) HLC

                                               11
did, however, object to Mr. Pfeiffer’s Declaration in Support of the Bankruptcy Plan on

hearsay and relevance grounds. (Id. at 3.) Although this report is one of the “publicly

available expert reports offered in support of the Global Settlement” that Judge Glenn

referenced, and its author was deposed in this case, the Court notes that this report, standing

alone, nonetheless constitutes hearsay. Absent an explanation that a declaration like this is

not being introduced for the truth of the matter asserted, and does not raise Rule 403

concerns, ResCap, like HLC, cannot publish this evidence to the jury.7

    IV.      Legal Briefs from the Pre-Petition and Bankruptcy Litigation

    A. HLC’s Argument

          HLC also intends to offer into evidence various briefs and advocacy documents

available to RFC at the time of the settlements. (See DX-0160 (Internal Memo Regarding

MBIA’s Claims Against Ally Financial); DX-0168 (Debtors’ Response to Third-Party

Submissions); DX-0179 (Reply Br. Regarding MBIA’s Claims Against Ally Financial);

DX-0197 (RFC’s Submission to Bankruptcy Examiner); DX-0198 (MBIA’s Submission to

the Bankruptcy Examiner); DX-0200 (Creditor Committee’s Submission to the Examiner).)

According to its most recent Exhibit List, HLC intends to introduce these briefs and

advocacy documents during HLC’s cross-examination of Mssrs. Hawthorne, Kruger, and

Lipps. HLC generally asserts that this evidence is “admissible as part of the record available



7
       Although ResCap invokes Fed. R. Evid. 804, it is not clear to the Court that Mr.
Pfeiffer is unavailable under 804(a) or that a sworn declaration constitutes “former
testimony” under 804(b)(1) (defining “former testimony” as “testimony that was given as
a witness at a trial, hearing, or lawful deposition,” and is being offered against a party
who had a similar motive and opportunity to challenge the testimony).
                                              12
to the settling parties at the time of settlement,” and will be used for “non-hearsay

purposes.” (HLC’s Oct. 8 Letter at 6-7.)

       HLC also argues that ResCap is hypocritical in objecting to this evidence because it

“seeks to introduce numerous ‘unsworn’ pleadings and other documents from the

bankruptcy record to prove reasonableness and allocation,” during the testimony of Mr.

Lipps, too. (Id. at 7 (citing PX0065 (Debtors’ Motion for an Order Authorizing the Debtors

to Enter a Plan Support Agreement); PX0069 (Trusts’ Statement Regarding Debtors’

Motion); PX0070 (Investors’ Statement in Support of Settlement and Response to

Settlement Objections).)

       HLC also notes that ResCap “intends to introduce repurchase requests from

monoline insurers and investors that never were filed with the bankruptcy court but were

available to the settling parties at the time of settlement,” during the testimony of Mr.

Ruckdaschel. (Id. (citing PX0179 (FGIC repurchase request to RFC); PX0180 (same);

PX0181 (same); PX0185 (Deutsche Bank repurchase request to RFC).)8

    B. ResCap’s Response

       In response, ResCap contends that “briefs and advocacy pieces are inadmissible for

the entirely separate reason that they would constitute inadmissible lay opinion testimony

under Fed. R. Evid. 701 from witnesses that are not available for cross examination.”

(ResCap’s Oct. 9 Letter at 3 n.3.) Besides that, ResCap only generally notes that this kind of



8
       At the October 4 hearing, though, HLC’s counsel expressed an openness to
withdrawing HLC’s hearsay objections to such repurchase correspondence. (Hr’g Tr. at 94-
95.)
                                               13
evidence is hearsay, or is unduly prejudicial even if introduced for a non-hearsay purpose.

ResCap did not respond to HLC’s charge that it is also seeking to introduce hearsay legal

documents from the bankruptcy litigation.

       With respect to the repurchase requests from monoline insurers that it intends to

introduce into evidence (see, e.g., PX-0179, PX-0180, PX-0181, PX-0185), though,

ResCap’s counsel argued at the October 4 hearing that although it is seeking to admit these

documents to show “what RFC was thinking at the time when it entered into settlements,”

(Hr’g Tr. at 86), unlike HLC’s submissions, the repurchase requests it intends to introduce

“are all related to witnesses who are going to be here testifying live that can be cross-

examined about the documents.” (Id. at 99.) For example, PX-0181 is a May 28, 2009 letter

from FGIC to RFC that is addressed directly to Mr. Ruckdaschel. (However, none of the

other exhibits appear to mention Mr. Ruckdaschel.)

   C. Ruling

       With respect to legal briefs – regardless of the offering party – the Court finds that,

apart from the obvious hearsay concerns, the unfair prejudice and confusion of offering a

third party’s legal advocacy substantially outweighs the probative force of those documents.

As with the expert reports described above, this kind of evidence is not necessary to

determine allocation or reasonableness, and risks introducing backdoor opinion testimony to

the jury from an attorney that has no connection to this lawsuit, and that neither party has

had a chance to cross-examine.

       However, to the extent any of the legal advocacy offered by either party connects

more closely to a testifying witness (e.g., the witness participated in writing the brief or

                                               14
motion), and can be introduced to the jury as an exhibit without the prejudice and hearsay

concerns detailed here (e.g., the motion does not contain legal advocacy), the Court will

consider such arguments on a document-by-document basis. And, of course, to the extent

any of the expert witnesses relied on these documents in crafting their expert reports, they

may be cross examined about those documents.

        With respect to the repurchase requests, the Court agrees with HLC in principle that

ResCap should not be permitted to introduce a hearsay document for non-hearsay purposes

if HLC is not allowed to do the same with the same or similar document. However, the

short, rote repurchase correspondence seems to raise fewer prejudice concerns than the

briefs, expert reports, and pre-petition complaints HLC seeks to admit.

        Still, the Court will defer ruling on the admissibility of any repurchase

correspondence, and advises the parties to continue meeting and conferring on this issue.

(See Hr’g Tr. at 95 (HLC’s Counsel: “[M]y strong sense is that it would be productive for

the parties to meet and confer. I think there is room here in principle for some kind of

agreement about these types of documents on both sides.”).)

   V.      RFC’s Internal Analyses of Defect Rates on Settled Loans / Pre-Petition
           Settlement Expert Modeling

        The parties appear to disagree about exactly what evidence falls into this category.

(Compare HLC’s Oct. 8 Letter at 7 with ResCap’s Oct. 9 Letter at 5 (listing only one common

exhibit between them, DX-155 (e-mail and attachment from Gary Lee to John Mack

regarding materials for ResCap board meeting).) As such, the Court declines to issue a

categorical ruling at this juncture. However, the Court notes that, as a general matter,


                                               15
documents in and attached to e-mail chains will not be admitted unless a testifying witness

lays foundation for that specific message or document. (See generally Hr’g Tr. at 22-25

(detailing the Court’s view on foundation and hearsay e-mails.) Moreover, with these e-mails

and internal communications, as with any exhibit, the Court maintains the same Rule 403

concerns described above, and will not publish to the jury a message or document simply

because it may have been seen by an RFC employee at or before the time of settlement.9

    VI.      Ally Financial SEC Filings and Related Memoranda

          Because the parties’ disagreement on this issue appears to revolve around HLC’s

ability to lay foundation, the Court also declines to issue a categorical ruling as to this category

of documents. (See ResCap’s Oct. 9 Letter at 7 (arguing against the admissibility of these

documents because “HLC will not have a single Ally employee lay proper foundation, or

provide necessary context, for these accounting-related materials,” and because HLC “has

failed to proffer any testimony from a single author or contributor to the relevant accounting

policy”); see also ResCap’s Oct. 11 Letter Regarding Evidence Related to Ally [Doc. No.

4579] (“Although the parties have not resolved their dispute regarding the admissibility of

such evidence [related to Ally Financial], they have agreed that resolution can be deferred

until such time as HLC seeks to question any witness or otherwise introduce evidence relating

to claims against Ally.”).)




9
       The Court also encourages the parties to continue meeting and conferring as to
what messages or documents written by RFC or HLC employees constitute admissions
by the agent or employee of a party opponent (see Fed. R. Evid. 801(d)(2)), or fall within
any other hearsay exception (see, e.g., Fed. R. Evid. 803(6) (business records exception)).
                                                16
       As noted in the prior section, though, the Court takes seriously both parties’ obligation

to lay proper foundation for a document, even if relevant, before publishing that document to

the jury.

                                           * * * *

       As a final housekeeping matter, the Court acknowledges that, near the close of the

October 9 pre-trial hearing, HLC’s counsel requested further argument time on these issues.

(See Rough Oct. 9, 2018 Hr’g Tr. at 156.) To the extent HLC wishes to be heard on any

issue covered in this Order, the Court will entertain such argument on Monday October 15,

following jury selection.


Dated: October 11, 2018                            _/s/ Susan Richard Nelson__
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                              17
